veneer nun SKE SERS SHIEH SB 7 EHC SES Sanam, 3 oS BSE EEEEO EB, en

Case 1:21-cr-00517-CKK Document 24 Filed 08/13/21 Page 1 of 4

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 25, 2021

UNITED STATES OF AMERICA
Vv.
KEVIN LOUIS GALETTO,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-385

VIOLATIONS:

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 111(a)(1)

(Assaulting, Resisting, or Impeding
Certain Officers)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(4)

(Engaging in Physical Violence in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT

The Grand Jury charges that:

COUNT ONE

On or about January 6, 2021, within the District of Columbia, KEVIN LOUIS

GALETTO, committed and attempted to commit an act to obstruct, impede, and interfere with a

law enforcement officer, that is, Officer B.S., a Metropolitan Police Department officer, lawfully

 

 
a ee

 

Case 1:21-cr-00517-CKK Document 24 Filed 08/13/21 Page 2 of 4

engaged in the lawful performance of his official duties incident to and during the commission of
a civil disorder, and the civil disorder obstructed, delayed, and adversely affected the conduct and
performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT TWO

On or about January 6, 2021, within the District of Columbia and elsewhere, KEVIN
LOUIS GALETTO, attempted to, and did, corruptly obstruct, influence, and impede an official
proceeding, that is, a proceeding before Congress, specifically, Congress’s certification of the
Electoral College vote as set out in the Twelfth Amendment of the Constitution of the United
States and 3 U.S.C. §§ 15-18.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT THREE

On or about January 6, 2021, within the District of Columbia, KEVIN LOUIS
GALETTO, did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer
and employee of the United States, and of any branch of the United States Government
(including any member of the uniformed services), and any person assisting such an officer
and employee, that is, B.S., an officer from the Metropolitan Police Department, while such
officer or employee was engaged in or on account of the performance of official duties, and where
the acts in violation of this section involve physical contact with the victim and the intent to
commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers in violation of Title 18, United
States Code, Section 111(a)(1))

 

nel

Na mee sg 2A ASOSERIEG NI LLNS
LS 8 CHP” S 88005 sm» Setar 9

ee ee

coms eR St” Se PERRI

 

 

COUNT FOUR

On or about January 6, 2021, within the District of Columbia, KEVIN LOUIS
GALETTO, did knowingly enter and remain in a restricted building and grounds, that is, any
posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-elect were temporarily visiting, without
lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT FIVE

On or about January 6, 2021, within the District of Columbia, KEVIN LOUIS
GALETTO, did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, KEVIN LOUIS
GALETTO, did knowingly, engage in any act of physical violence against any person and

property in a restricted building and grounds, that is, any posted, cordoned-off, and otherwise

 

apoio

gg mw

a

am cg sent Mnen mers

Me maa Aggy my thy hee NN a eS
2 See IIA RE AE 8 RSE TEN Ba, Pian BB. Ng 0 BB 80000 8 RBBB a 11 EIR AB, 2 SEP EOS PP BR pss

3

Case 1:21-cr-00517-CKK Document 24 Filed 08/13/21 Page 4 of 4

restricted area within the United States Capitol and its grounds, where the Vice President and Vice
President-elect were temporarily visiting.

(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4))

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, KEVIN LOUIS
GALETTO, willfully and knowingly engaged in disorderly and disruptive conduct within the
United States Capitol Grounds and in any of the Capitol Buildings with the intent to impede,
disrupt, and disturb the orderly conduct of a session of Congress and either House of Congress,
and the orderly conduct in that building of a hearing before or any deliberation of, a committee of
Congress or either House of Congress.

(Disorderly Conduct in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(D))

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, KEVIN LOUIS
GALETTO, willfully and knowingly engaged in an act of physical violence within the United
States Capitol Grounds.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.

Attorney of the United States in
and for the District of Columbia.

 

Nii SI
